UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-7794


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DEMOND JACKSON, a/k/a D.J.,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
Chief District Judge. (3:99-cr-00015-5)


Submitted:   February 20, 2013              Decided:   April 10, 2013


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Demond Jackson, Appellant Pro Se.       Richard Gregory McVey,
Assistant United States Attorney, Huntington, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Demond Andre Jackson appeals from the district court’s

order denying the court’s own 18 U.S.C. § 3582 (2006) motion for

reduction       of   sentence    under        the   2011      amendments      to     the

Sentencing       Guidelines      and     denying        Jackson’s       motion       for

reconsideration.         The    court’s       initial    order    was    entered     on

January 13, 2012, and Jackson’s notice of appeal was untimely

filed, at the earliest, on October 5.                      We thus dismiss the

appeal    of    this    order   as     untimely.        See    Fed.     R.    App.    P.

4(b)(1)(A) (providing for fourteen day appeal period in criminal

case); see also United States v. Mitchell, 518 F.3d 740, 750

(10th Cir. 2008) (recognizing that court may raise timeliness of

criminal appeal sua sponte).

               While Jackson’s appeal from the denial of his motion

for reconsideration was timely filed, the district court was

without jurisdiction to consider a motion for reconsideration in

a § 3582 proceeding.            See United States v. Goodwyn, 596 F.3d

233, 235-36 (4th Cir. 2010).             Accordingly, we affirm the denial

of this motion.          We dispense with oral argument because the

facts    and    legal   contentions      are    adequately       presented     in    the

materials      before   this    court    and    argument      would     not   aid    the

decisional process.

                                                                 AFFIRMED IN PART;
                                                                 DISMISSED IN PART


                                          2